Case 3:20-cr-30082-NJR Document 1 Filed 06/19/20 Page 1 of 6 Page ID #1




                                                   20-mj-7123-MAB
Case 3:20-cr-30082-NJR Document 1 Filed 06/19/20 Page 2 of 6 Page ID #2
Case 3:20-cr-30082-NJR Document 1 Filed 06/19/20 Page 3 of 6 Page ID #3
Case 3:20-cr-30082-NJR Document 1 Filed 06/19/20 Page 4 of 6 Page ID #4
Case 3:20-cr-30082-NJR Document 1 Filed 06/19/20 Page 5 of 6 Page ID #5
Case 3:20-cr-30082-NJR Document 1 Filed 06/19/20 Page 6 of 6 Page ID #6




                                             19th
